Citation Nr: 1205972	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for hepatitis C and residuals of viral hepatitis, prior to April 29, 2007.

2.  Entitlement to a rating in excess of 10 percent for hepatitis C and residuals of viral hepatitis, on and after April 29, 2007.

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to hepatitis C and residuals of viral hepatitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1982.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  This case was remanded by the Board in June 2008, October 2009, and May 2011 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

Despite the fact that the case has been remanded on three previous occasions, the Board regrets that the case must be remanded once again for multiple reasons.

First, a September 2011 rating decision stated that the Veteran was in receipt of 10 percent ratings for service-connected tinnitus and liver cirrhosis associated with hepatitis C and residuals of viral hepatitis.  The effective date assigned for both disabilities was March 25, 2010.  However, the rating decision which granted service connection for these disabilities is not associated with the claims file.  The previous rating decision of record is dated in December 2009 and does not mention liver cirrhosis, and shows that tinnitus was not service connected.  Therefore, the evidence of record demonstrates that the claims file is likely missing VA records.  That is particularly significant with respect to the hepatitis claim on appeal, as the diagnostic codes for hepatitis C and chronic liver disease specifically state that sequelae, such as cirrhosis, should be evaluated separately.  38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354 (2011).  As the medical evidence of record demonstrates that the Veteran has liver cirrhosis secondary to his service-connected hepatitis, the Board must consider the propriety of a separate rating for cirrhosis in conjunction with his claim of entitlement to an increased rating for hepatitis.  Thus, the missing records are directly relevant to the increased rating claims on appeal, and an attempt must be made to obtain them.  38 C.F.R. § 3.159(c)(2) (2011).

In addition, the diagnostic codes for hepatitis C and chronic liver disease specifically state that sequelae should be evaluated separately.  38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354 (2011).  These sequelae are specifically listed as including malignancy of the liver.  38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354 (2011).  Malignant neoplasms of the digestive system, exclusive of skin growths, warrant a 100 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7343 (2011).  

Accordingly, if the Veteran has a malignancy of the liver secondary to hepatitis, a 100 percent rating may be warranted.  The medical evidence of record shows that the Veteran underwent extensive diagnostic testing in 2011 to determine whether abnormalities noted in the Veteran's liver were malignant.  The August 2011 VA liver, gall bladder, and pancreas examination report gave a diagnosis of suspected hepatoma, under evaluation pending hematology oncology appointment scheduled for August 26, 2011.  The examiner stated that the most likely etiology for the Veteran's liver malignancy was liver cirrhosis secondary to service-connected chronic hepatitis C.  The August 2011 VA hematology oncology report stated that the examiner could not confidently assess the findings as a malignant lesion, stating that it could be a small hepatoma, but that it was not certain that the lesion was tumoral.  The report recommended a magnetic resonance imaging of the Veteran's liver and coronal images.  No MRI report is associated with the claims file.  

Accordingly, the medical evidence of record shows that the Veteran may have a malignancy of the liver, but that such a diagnosis had not been medically confirmed or ruled out as of the August 2011 VA hematology oncology report and that further testing was recommended.  As ratings in excess of those currently assigned may be warranted if the Veteran has a malignancy of the liver, such a diagnosis must be clarified prior to final adjudication of the claims on appeal.  38 C.F.R. § 4.114, Diagnostic Code 7343 (2011).

Finally, with respect to the Veteran's psychiatric disorder claim, the Veteran claims that the disorder is related to his hepatitis C and residuals of viral hepatitis.  The Veteran was provided with a VA mental disorders examination in February 2010, which concluded that his psychiatric disorder was not related to military service or his hepatitis or liver disorders.  Service connection is warranted not only for disabilities which are caused by military service or a service-connected disability, but also for those which are aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2011).

The medical evidence of record shows that in late 2010 and throughout 2011, the Veteran reported experiencing psychiatric symptoms, such as depression and anxiety, in relation to his health, specifically including his hepatitis and liver disabilities.  In addition, the August 2011 VA hematology oncology report specifically stated that the physician preferred not to discuss some aspects of the Veteran's liver condition, as it might elevate the Veteran's anxiety levels.  Accordingly, there is medical evidence of record that, since the February 2010 VA mental disorders examination report, symptoms related to the Veteran's service-connected hepatitis may have aggravated his psychiatric disorder.  Therefore, the Board finds that another medical examination is needed to determine the etiology of the Veteran's currently diagnosed psychiatric disorder.  38 C.F.R. § §3.159(c)(4), 3.326 (2011).

Accordingly, the case is REMANDED for the following actions:

1. Determine whether any existing VA records are not associated with the claims file, to specifically include a rating decision which granted service connection for tinnitus and liver cirrhosis associated with hepatitis C and residuals of viral hepatitis, effective March 25, 2010.  If such records exist, associate them with the claims file.  If such records do not exist, determine how tinnitus and liver cirrhosis became listed as service-connected disabilities in the September 2011 rating decision.

2. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all private health care providers who have treated or examined him for his liver symptoms.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of records which have not been previously secured.  All attempts to secure that evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, records cannot be obtained, the Veteran must be notified and that the specific records that cannot be obtained and given an opportunity to respond or furnish the records.

3. Obtain the Veteran's VA medical records dated since August 2011 and associate them with the claims file.

4. Following receipt of any additional records, determine whether a definitive medical determination has been made as to whether the Veteran has a malignancy of the liver.  If no such determination has been made, schedule the Veteran for a VA examination to ascertain the nature and etiology of his liver disorder.  The examiner must review the claims file and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically state whether the Veteran has a malignancy of the liver.  All diagnostic testing required to make that determination must be ordered.  If the Veteran is found to have a malignancy of the liver, the examiner must specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that the malignancy of the liver is related to the Veteran's hepatitis.  A complete rationale for all opinions must be provided.

5. Schedule the Veteran for a VA examination to ascertain the nature and etiology of any psychiatric disorder.  The examiner must review the claims file and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should provide a diagnosis of all psychiatric disorders found.  The examiner should specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any currently diagnosed psychiatric is due to or the result of any service-connected disability, to specifically include the Veteran's hepatitis and all related sequelae.  The examiner must also specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any currently diagnosed psychiatric is aggravated by any service-connected disability, to specifically include the Veteran's hepatitis and all related sequelae.  A complete rationale for all opinions must be provided.

6. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


